Citation Nr: 1644692	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-48 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to increases in the ratings for herniated nucleus pulposus with degenerative disc disease of L5-S1 (low back disability), (currently assigned "staged" ratings of 20 percent from June 23, 2005 to January 25, 2009; 60 percent from November 30, 2011 to February 1, 2012; 20 percent from February 2, 2012 to May 13, 2012; and 40 percent from May 14, 2012).

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which respectively, continued a 10 percent evaluation for low back disability and continued a 10 percent evaluation for right lower extremity radiculopathy. 

In his December 2010 substantive appeal, the Veteran requested a Board hearing.  In August 2011, he withdrew this request.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d). 

In May 2012, the RO increased the Veteran's evaluation for service-connected low back disability to 40 percent, effective May 14, 2012.  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.   AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran was previously represented in this appeal by Disabled American Veterans (DAV).  However, in December 2010, the Veteran submitted a VA Form 21-22 appointing the Veterans of Foreign Wars of the United States (VFW) as his representative.  As such, the Board finds that the Veteran is currently represented by VFW.

In February 2014, the Board remanded the Veteran's claims.  The claims were thereafter returned to the Board, and in a February 2015 decision, the Board awarded the Veteran a 20 percent disability rating for the low back disability prior to January 26, 2009; denied entitlement to a disability rating in excess of 20 percent from May 1, 2009 to November 29, 2011; awarded a 60 percent disability rating from November 30, 2011 to February 1, 2012; denied a disability rating in excess of 20 percent from February 2, 2012 to May 13, 2012; and denied a disability rating in excess of 40 percent from May 14, 2012.  The Board also denied entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  Counsel for the Veteran and the Secretary of VA thereafter filed a Joint Motion for Remand (JMR). An Order of the Court dated June 2016 granted the motion, vacated the Board's February 2015 decision with regard to the denial in excess of the 20 percent disability rating prior to January 26, 2009 for the low back disability; the denial in excess of 60 percent from November 30, 2011 to February 1, 2012; the denial in excess of 20 percent from February 2, 2012 to May 13, 2012; the denial in excess of 40 percent thereafter; and the denial in excess of 10 percent for radiculopathy of the right lower extremity and remanded the case to the Board.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The June 2016 JMR found that the Board erred by not evaluating relevant medical evidence from Encore Rehabilitation dated on December 31, 2008, January 2, 2009, and January 5, 2009 which reflected that the Veteran had active range of motion of 15 percent of flexion.  Also, in finding that the Veteran was not entitled to a disability rating in excess of 60 percent from November 30, 2011 to February 1, 2012, the Board did not use the correct formula to determine the length of the Veteran's period of incapacitation and associated disability.  In this regard, in finding that the Veteran was entitled to a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria require a minimum of 12 months that a Veteran will be compensated for this symptomatology beginning when the diagnostic criteria have been met.  Further, the Board did not assess whether the Veteran was entitled to a separate rating for erectile dysfunction associated with the low back disability.  The JMR noted an April 2009 VA treatment record wherein the treating provider reported that the Veteran's erectile dysfunction "may" be secondary to the Veteran's disc herniation.  Finally, the Board did not discuss neurological findings discussed during a December 2008 VA examination.  Thus, remand of the low back disability and radiculopathy of the right lower extremity claims was warranted.

The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  38 C.F.R. 
§ 4.59 (2015). 

The Veteran was most recently provided a VA examination for his low back disability in May 2015.  Pertinently, the Veteran complained of functional loss of the thoracolumbar spine in that he was unable to sit, stand, bend, twist, or lift due to the low back disability.  Upon examination, range of motion testing of the Veteran's lumbar spine revealed flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 15 degrees. Crucially, the examiner documented objective evidence of pain with motion of the lumbar spine and that the pain caused functional loss, specifically limiting motion of the spine which caused difficulty in bending, twisting, and lifting.  The examiner also documented no finding of ankylosis. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of the lumbar spine that pain began.  Notably, these findings may provide the Veteran with an increased disability rating for his low back disability. 

Additionally, with regard to range of motion testing conducted during the May 2015 VA examination for the Veteran's low back disability, the Board notes that in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by 
§ 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the May 2015 VA examiner performed both active and passive range of motion testing of the Veteran's lumbar spine and did not address weight-bearing versus nonweight-bearing testing. Notably, in Correia, the Court found similar range of motion testing to be inadequate.  Also, as discussed above, the Veteran reported to the VA examiner that he was unable to bend, lift objects, or twist due to the low back disability, thereby indicating that he was immobile. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569   (1993).  In light of the foregoing, the Board finds that additional examination of the Veteran's lumbar spine is warranted.

The Board also notes that, as discussed above, an April 2009 VA treatment record indicates that the Veteran has erectile dysfunction that "may" be related to his low back disability.  Therefore, on remand, an opinion should be obtained as to whether the Veteran's erectile dysfunction is a complication of his low back disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA 
examination(s) to assess both the neurological and orthopedic manifestations of the Veteran's service-connected herniated nucleus pulposus with degenerative disc disease of L5-S1.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Regarding the neurological manifestations, the examiner must in particular render an opinion as to the current severity of the Veteran's radiculopathy of the right lower extremity.  The examiner should note the symptomatology attributable to the radiculopathy and comment as to whether the symptoms are best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis.  




The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has erectile dysfunction that is a complication of his herniated nucleus pulposus with degenerative disc disease of L5-S1.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

2. Thereafter, review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




